Decedent, a traveling salesman, was struck by an automobile and killed. This happened as he was leaving a restaurant or roadhouse some miles from his home. In his employment he was not required to have regular hours. In the previous afternoon he had told several persons that he had calls to make in the evening. After supper at his home about six o’clock he said he was going to call on customers. He called at the roadhouse at about eight p. m., ate a sandwich and drank a glass of beer; left, saying he had a call to make; returned to the roadhouse before midnight, stayed until two a. m. ; the accident occurred while he was leaving. There is no evidence that he called on a customer during the entire evening. Award reversed and claim dismissed, with costs against the State Industrial Board, on the authority of Matter of Barber v. Harvey & Eddy Co. (265 N. Y. 661). Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.